Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 23, 2020.

Claim Amendments
	Applicant’s amendment to the claims filed December 23, 2020 is acknowledged.
	Applicant has cancelled claims 2-5.
	Applicant has amended claims 1, 6-13.
	Applicant has added new claims 14-23.
	Claims 1, 6-23 are pending.
Claims 1, 6-23 are under examination. 

Claim Amendments
In papers filed December 23, 2020, Applicant filed an amendment to the claims. The amendment to the claims is objected to because two of the claims share the same claim number. That is, there are two claims with claim number 19. Each claim should have its own unique claim number. Appropriate action is required.

Objection to Claim Amendments 
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the 
In this case, Applicant has presented two new claims with claim number 19. Therefore, the second claim 19 (i.e. “The method of claim 1, wherein the endodermal cell is primitive gut endoderm cells (PGECs)”) has been renumbered claim 23. Applicant should correct the claim numbering in reply to this Office Action. Appropriate action is required.

Priority
	This application is a National Stage of International Application No. PCT/JP2016/088220 filed December 21, 2016, claiming priority based on Japanese Patent Application No. JP2015-249520 filed December 22, 2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). While a certified copy of the foreign patent application is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Specification
	The disclosure is objected to because of the following informalities: The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “EGM-2 BulletKit”, which appears in the present specification on page 12. Examiner notes that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Objections
	The prior objection to claim 6, for improper use of acronyms, is withdrawn. Applicant corrected said deficiencies in papers filed December 23, 2020.

	Claims 12-13 are objected to because of the following informalities:
	The claims recite “applying,” “culturing,” and “detecting” steps. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP 608.01(m).
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The prior rejections to claims 12-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for attempting to claim a method without setting forth any steps involved in the process, is withdrawn. Applicant corrected said deficiencies in papers filed December 23, 2020. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 contains the trademark/trade name “Matrigel”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a protein mixture and, accordingly, the identification/description is indefinite.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “A method for constructing a hepatitis virus infection model capable of recapitulating a viral life cycle, comprising infecting an organ bud with a hepatitis virus, said formed by mixing and culturing …”. The phrase “said formed by” is missing its subject, and therefore the claim language is indefinite because it is unclear what object (e.g. “an organ bud”, “a hepatitis virus” etc.) is formed by the step of “mixing and culturing”. 
Examiner recommends amending the claim to replace the phrase “said formed by” with the phrase “wherein said organ bud is formed by”. Compare to instant claims 10 and 21.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In papers filed December 23, 2020, Applicant added new claim 14, which recites “wherein said organ bud is not cultured on matrigel”. This amendment is considered new matter. In papers filed December 23, 2020, Applicant argues “Written support for the new and amended claims can be found throughout the specification and the claims as originally filed”. Applicant’s 
The specification discloses: “The support may advantageously be a gel-like substrate having an appropriate stiffness [e.g., a Young's modulus of 200 kPa or less (in the case of a Matrigel--coated gel of a flat shape); however, the appropriate stiffness of the support may vary depending on the coating and shape]. Examples of such substrates include, but are not limited to, hydrogels (such as acrylamide gel, gelatin and Matrigel” (pages 12-13, joining paragraph; emphasis added). That is, the specification does not disclose a very limited genus of different species for the scaffold material (support) that may be used in the invention of the instant application. A genus described by language “include, but not limited to” is not a defined, very limited genus of species.
With respect to the disclosure “Although scaffold materials need not be used for culturing cells …”, such a disclosure does not guide the ordinary artisan towards excluding the particular species Matrigel. The working example (see Example 1 starting on page 15) does not disclose whether or not a scaffold material was used for cell culture, and therefore does not inform the artisan whether or not the embodiment of the invention described in the working example excludes Matrigel. Overall, the specification discloses use of a broad genus of scaffold materials (including, but not limited to, gel-like substrates having an “appropriate stiffness”, gel-like substrates having a Young’s modulus of 200 kPa or less, Matrigel, “hydrogels”, acrylamide gel, and gelatin; see pages 12-13, joining paragraph) but does not guide the ordinary artisan towards excluding the particular species Matrigel.  In other words, the specification does not provide any blaze marks that guide the ordinary artisan to exclude the species Matrigel when practicing the invention of the instant application.
not select Martigel as the scaffold material. Moreover, the specification identifies Matrigel in particular for use as the scaffold material: “Examples of such substrates include, but are not limited to, hydrogels (such as acrylamide gel, gelatin and Matrigel)” (pages 12-13, joining paragraph).
For these reasons, the amendment is considered new matter.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites an organ bud formed by mixing and culturing an endodermal cell, a vascular endothelial cell and an undifferentiated mesenchymal cell. In papers filed December 23, 2020, Applicant added new claim 15, which recites “[t]he method claim 1, wherein said organ bud comprises hepatocytes”. Thus, under the broadest reasonable interpretation, dependent claim 15 encompasses an organ bud formed by mixing and culturing four cell types: endodermal cells, vascular endothelial cells, undifferentiated mesenchymal cells, and hepatocytes. This amendment is considered new matter. In papers filed December 23, 2020, Applicant argues “Written support for the new and amended claims can be found throughout the specification and the claims as originally filed”. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Applicant’s arguments fail to identify where in the specification and the claims as originally 

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In papers filed December 23, 2020, Applicant added new claim 17, which recites “wherein the culturing comprises suspension culturing”. This amendment is considered new matter. In papers filed December 23, 2020, Applicant argues “Written support for the new and amended claims can be found throughout the specification and the claims as originally filed”. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Applicant’s arguments fail to identify where in the specification and the claims as originally filed written support for the amendment can be found. Examiner has reviewed the specification and the claims as originally filed and written support for the amendment cannot be identified. In particular, the word “suspension” is not found in the specification. Furthermore, the specification discloses “Although scaffold materials need not be used for culturing cells, a cell mixture may advantageously be cultured 


	Claim Rejections - 35 USC § 102 and 103
The prior rejections of the claims under 35 U.S.C. 102 and 103 are withdrawn. In papers filed December 23, 2020, Applicant amended the independent claims to recite an organ bud formed by mixing and culturing an endodermal cell, a vascular endothelial cell and an undifferentiated mesenchymal cell.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 14-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al., JP 2015-173635 (published: October 2015), of record in IDS; in view of Takebe et al. “Generation of a vascularized and functional human liver from an iPSC-derived organ bud transplant”, NATURE PROTOCOLS, Vol. 9 No. 2, January 2014, pages 396-409; as evidenced by de Souza, Natalie, “Organoids”, NATURE METHODS, Vol.15, No.1, 2018, page 23.
Regarding claim 1, Yoichi discloses a method for constructing a virus infection model capable of recapitulating a viral life cycle, comprising infecting an organ bud in vitro with a virus (see a hepatitis tissue body which has a tissue structure similar to a hepatic lobule being a constituent unit of a liver, is capable of being infected with a hepatitis virus, and efficiently proliferating a hepatitis virus. … A hepatitis tissue body which imitates a hepatic tissue infected with a hepatitis virus contains an endothelial cell having a tubular structure, and a cell mass formed on the endothelial cell having the tubular structure, in which at least a part of a cell constituting the cell mass holds a hepatitis virus.”; see also paragraph [0014], “A process (a-1) is the method of making the hepatic tissue object in the state where it is not infected forming first, contacting a hepatitis virus on the hepatic tissue object, infecting with a hepatitis virus the cell which constitutes a cell lump, and manufacturing a hepatitis organism.”).
Yoichi teaches using a tissue structure “similar to a hepatic lobule being a constituent unit of a liver” (ABSTRACT; see also [0052]) and derived from human iPS cells (see [0035], “The hepatic tissue object (IVLhiPS:human iPS cell-derived in vitro liver system) including the cell lump of the hepatocytes of the hiPS cell origin formed on the endothelial cell network which it has was acquired (Fig. 1).”). De Souza teaches that “an organoid is a 3D multicellular in vitro tissue construct that mimics its corresponding in vivo organ … Although 3D tissue culture is decades old, the word organoid is today most commonly used to describe such constructs derived from stem cells; these could be either pluripotent (embryonic or induced) or adult stem cells from various organs” (first paragraph). Therefore, the tissue construct disclosed by Yoichi is a liver organoid under the broadest reasonable interpretation, as evidenced by de Souza. Page 8, lines 8-12, of the instant specification discloses that the term "organ bud" encompasses liver organoids. Therefore, the tissue construct disclosed by Yoichi is an “organ bud” under the broadest reasonable interpretation.
Yoichi discloses that the cell condensate is formed by culturing in vitro hepatic tissue (IVL) with vascular endothelial cells, 

wherein the hepatic tissue is derived from human induced pluripotent stem cells (hiPS cells). 	See [0005], “The inventors have so far developed the in vitro hepatic tissue (IVL) containing an endothelial cell network and hepatocytes”; [0011], “Especially as a kind of endothelial cells, although not limited, it is preferable that it is a vascular endothelial cell. As a vascular endothelial cell, a normal human umbilical cord vein endothelial cell (HUVEC) can be used”; see also paragraph [0035].
In the translation provided by Applicant in the IDS filed 05/29/2018, paragraph [0015] of Yoichi reads “As for the cell of a hepatocyte pedigree record, when endothelial cells carry out seeding of the cell of a hepatocyte pedigree record on the culture medium by which seeding was carried out, it is preferable that they are an endomere or an entoderm-like cell”. In arguments filed December 23, 2020, Applicant remarks ‘Yoichi states that "[w]hen cells of a hepatic cell lineage are seeded on a medium seeded with endothelial cells, it is preferred that the cells of the hepatic cell lineage be endoderm cells or endoderm like cells ... [I]t is preferred to first form a layer of scaffold material on a substrate and form an endothelial cell network thereon ... A cell mass may be formed on an endothelial cell network that has been moved and has a tubular structure to form a highly organized hepatic tissue" (see, e.g., Yoichi, [0015]-[0017])’ (page 6 of arguments). In light of Applicant’s translation provided in arguments, Yoichi teaches wherein the hepatic cells are hepatic endodermal cells under the broadest reasonable interpretation.
With respect to the recitation that the organ bud is formed by “mixing”, it is the Examiner’s position that Yoichi teaches such a limitation under the broadest reasonable interpretation. In arguments filed December 23, 2020, Applicant remarks ‘Yoichi states that "[w]hen cells of a hepatic cell lineage are seeded on a medium seeded with endothelial cells, it is preferred that the cells of  endoderm like cells ... [I]t is preferred to first form a layer of scaffold material on a substrate and form an endothelial cell network thereon ... A cell mass may be formed on an endothelial cell network that has been moved and has a tubular structure to form a highly organized hepatic tissue" (see, e.g., Yoichi, [0015]-[0017])’ (page 6 of arguments). Paragraph [0035] of Yoichi states “seeding of the cell of the iPS origin concerned cultivated for three days under Activin A existence was carried out by l.2x105 cells/cm2 into the culture medium in which the aforementioned HUVEC network on the 1st is formed from the culture start”. That is, Yoichi adds the hepatic cells to a culture medium comprising endothelial cells. Because Yoichi describes seeding the hepatic cells on a prepared HUVEC network, the cell mixture of Yoichi is initially heterogeneous in distribution of the different cell types. However, the claim does not recite mixing the different cell types uniformly as to create an initially homogenous distribution of the different cell types. Therefore, Yoichi teaches a step of “mixing” under the broadest reasonable interpretation.
In summary, Yoichi teaches an organ bud formed by mixing and culturing an endodermal cell and a vascular endothelial cell under the broadest reasonable interpretation.
Yoichi does not teach an organ bud formed by mixing and culturing an endodermal cell, a vascular endothelial cell, and an undifferentiated mesenchymal cell. prior to the effective filing date of the instantly claimed invention, Takebe is considered relevant prior art for teaching a method of forming a liver bud by mixing and culturing hepatic endoderm cells, vascular endothelial cells, and mesenchymal cells (see ABSTRACT, “Here we describe a protocol for the in vitro generation of a 3D liver bud from human iPSC cultures … iPSC-derived specified hepatic cells are dissociated and suspended with endothelial cells and mesenchymal stem cells. These mixed cells are then plated onto a presolidified matrix, and they form a 3D spherical tissue mass termed a liver bud (iPSCpsc-LB) in 1–2 d.”; and page 397, col. 2, “We use human umbilical vein endothelial cells (HUVECs) and human in vitro, hepatic endoderm cells should be cultured with endothe-lial and mesenchymal lineages on solidified gels comprising base-ment membrane matrix mixtures”). With respect to the step of “mixing”, Takebe describes combining the three cell types in suspension, centrifuging the mixture, and re-suspending the cells prior to seeding onto a Matrigel bed (see steps 34-37 on page 404).
Furthermore, Takebe indicates applications of the disclosed liver bud in “disease modeling” and “drug-screening” (ABSTRACT).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute an organ bud formed by mixing and culturing a hepatic endodermal cell and a vascular endothelial cell, as taught by Yoichi, with an organ bud formed by mixing and culturing hepatic endoderm cells, vascular endothelial cells, and mesenchymal cells, as taught by Takebe, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute an organ bud formed by mixing and culturing a hepatic endodermal cell and a vascular endothelial cell, as taught by Yoichi, with an organ bud formed by mixing and culturing hepatic endoderm cells, vascular endothelial cells, and mesenchymal cells, as taught by Takebe, because Takebe teaches that an organ bud formed by mixing and culturing hepatic endoderm cells, vascular endothelial cells, and mesenchymal cells “essentially reconstitutes the multiple cellular interac-tions that are important for organogenesis, which enables the cells to self-organize into a 3D tissue presumably under natural spatiotem-poral orientation” (page 397, col. 1).
Regarding claim 6, Yoichi discloses that the hepatic endodermal cell is derived from a human iPS cell (see [0035], “The hepatic tissue object (IVL"'P5:human iPS cell-derived in vitro liver system) 
Takebe discloses wherein the hepatic endodermal cell is derived from a human iPS cell (ABSTRACT, “Here we describe a protocol for the in vitro generation of a 3D liver bud from human iPSC cultures”; see also subsection “Preparation of human iPSC–derived hepatic endoderm cells (iPSC-HEs)” on page 397).
Regarding claim 7, Yoichi discloses that the vascular endothelial cell is a human umbilical vein endothelial cell (see [0011], “As a vascular endothelial cell, a normal human umbilical cord vein endothelial cell (HUVEC) can be used.”; see also [0035]). 
Takebe discloses that the vascular endothelial cell is a human umbilical vein endothelial cell (page 397, col. 2, “We use human umbilical vein endothelial cells (HUVECs) and human bone marrow–derived mesenchymal stem cells (hMSCs”).
Regarding claim 8, Takebe discloses that the mesenchymal cell is a human bone marrow-derived mesenchymal cell (page 397, col. 2, “We use human umbilical vein endothelial cells (HUVECs) and human bone marrow–derived mesenchymal stem cells (hMSCs)”).
Regarding claim 9, Yoichi discloses wherein the infecting virus is hepatitis B virus, hepatitis C virus, and hepatitis E virus ([0011], “It is not restricted especially as the aforementioned hepatitis virus, for example, a hepatitis A virus, a hepatitis B virus, a hepatitis C virus, D type hepatitis virus, and a hepatitis E virus can be mentioned.”).
Regarding claim 10, since the method of making a virus infection model, as recited in claim 1, is prima facie in view of the cited references, the virus infection model itself is considered prima facie obvious in view of the cited references.
Regarding claim 11, Yoichi discloses wherein the infecting virus is hepatitis B virus, hepatitis C virus, and hepatitis E virus ([0011], “It is not restricted especially as the aforementioned hepatitis 
Regarding claim 14, Yoichi teaches that the cells are cultured on “EHS gel”, as opposed to “Matrigel” (see paragraph [0035]). 
Takebe discloses culturing the cells on Matrigel (see steps 34-37 on page 404).
Regarding claim 15, Yoichi discloses “a cell lump [i.e. organ bud] formed on endothelial cells which have the aforementioned tubular structure contains at least one cell strain chosen from a group which consists of hepatocytes” (claim 2 on page 2).
Takebe discloses that “After further refinements to our specific culture conditions, these organoge-netic cellular interactions initiated 3D liver bud morphogenesis from hepatic endodermal cells that were directly differentiated from iPSCs14. Cells in the iPSC-LB efficiently differentiate into functional hepatocytes at ectopic sites within the mouse in the absence of any external signals, such as severe liver injury, suggest-ing that spatiotemporal multicellular interactions, including the endothelial populations, have important roles in the successful maturation of the derived hepatocytes” (page 396, col. 2). That is, Takebe discloses that cell within the organ differentiated into hepatocytes. Therefore, Takebe discloses wherein the organ bud comprises hepatocytes under the broadest reasonable interpretation.
Regarding claim 17, Takebe describes suspending the hepatic endodermal cells with the vascular endothelial cells and mesenchymal cell prior to plating a Matrigel matrix (Abstract, “iPSC-derived specified hepatic cells are dissociated and suspended with endothelial cells and mesenchymal stem cells. These mixed cells are then plated onto a presolidified matrix, and they form a 3D spherical tissue mass termed a liver bud (iPSC-LB) in 1–2 d.”; see also steps 34-37 on page 404). Therefore, Takebe teaches wherein culturing comprising suspension culturing under the broadest reasonable interpretation.
Regarding claim 18-19, Yoichi discloses that the hepatic endodermal cell is derived from a human iPS cell (see [0035], “The hepatic tissue object (IVL"'P5:human iPS cell-derived in vitro liver system) including the cell lump of the hepatocytes of the hiPS cell origin formed on the endothelial cell network which it has was acquired (Fig. 1).”). 
Takebe discloses wherein the hepatic endodermal cell is derived from a human iPS cell (ABSTRACT, “Here we describe a protocol for the in vitro generation of a 3D liver bud from human iPSC cultures”; see also subsection “Preparation of human iPSC–derived hepatic endoderm cells (iPSC-HEs)” on page 397).

Response to arguments: In papers filed December 23, 2020, Applicant argues that the claims recite the organ bud is formed by “mixing and culturing” the different cell types (i.e. an endodermal cell, a vascular endothelial cell and an undifferentiated mesenchymal cell), and in contrast, Yoichi teaches that the different cell types are cultured sequentially (i.e. seeding endotherlial cells first, and then seeding hepatic cell lineage separately)”. Applicant further remarks that “a person of skill in the art would have no reason to modify Yoichi's method of sequential cell culture to reach the claimed mixing and culturing by incorporating Takabe [sic] reference”. See page 6 of arguments. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
First, Applicant’s remarks suggests that it is Applicant’s position that the mixing and culturing step of the Takebe reference reads on the instant recitation (page 6 of arguments, “a person of skill in the art would have no reason to modify Yoichi's method of sequential cell culture 
Second, with respect to the recitation that the organ bud is formed by “mixing”, it is the Examiner’s position that Yoichi teaches such a limitation under the broadest reasonable interpretation. Applicant remarks that ‘Yoichi states that "[w]hen cells of a hepatic cell lineage are seeded on a medium seeded with endothelial cells, it is preferred that the cells of the hepatic cell lineage be endoderm cells or endoderm like cells ... [I]t is preferred to first form a layer of scaffold material on a substrate and form an endothelial cell network thereon ... A cell mass may be formed on an endothelial cell network that has been moved and has a tubular structure to form a highly organized hepatic tissue" (see, e.g., Yoichi, [0015]-[0017])’ (page 6 of arguments). Paragraph [0035] of Yoichi states “seeding of the cell of the iPS origin concerned cultivated for three days under Activin A existence was carried out by l.2x105 cells/cm2 into the culture medium in which the aforementioned HUVEC network on the 1st is formed from the culture start”. That is, Yoichi adds the hepatic cells to a culture medium comprising endothelial cells. Because Yoichi describes seeding the hepatic cells on a prepared HUVEC network, the cell mixture of Yoichi is initially heterogeneous in distribution of the different cell types. However, the claim does not recite mixing the different cell types uniformly as to create an initially homogenous distribution of the .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al., JP 2015-173635 (published: October 2015), of record in IDS; Takebe et al. “Generation of a vascularized and functional human liver from an iPSC-derived organ bud transplant”, NATURE PROTOCOLS, Vol. 9 No. 2, January 2014, pages 396-409; and de Souza, Natalie, “Organoids”, NATURE METHODS, Vol.15, No.1, 2018, page 23 [evidentiary reference], as applied to claims 1, 6-11, 14-15, 17-19 above; in further view of Ploss et al. “Persistent hepatitis C virus infection in microscale primary human hepatocyte cultures” PNAS, 2010, Vol. 107, No. 7, 3141–3145.
Regarding claim 12-13, Yoichi discloses a method of screening for substances with antiviral activity using the virus infection model, wherein the infecting virus is hepatitis B virus, hepatitis C virus, or hepatitis E virus (see pages 2-3, joining paragraph,  “A screening method of the drugs of the description to the above (13) whose aforementioned hepatitis organisms are drugs with which the aforementioned drugs inhibit growth of the hepatitis virus”; [0011], “It is not restricted especially as the aforementioned hepatitis virus, for example, a hepatitis A virus, a hepatitis B virus, a hepatitis C virus, D type hepatitis virus, and a hepatitis E virus can be mentioned.”).
Takebe indicates applications of the disclosed liver bud in “disease modeling” and “drug-screening” (ABSTRACT).
At least to the extent the Examiner can understand Applicant’s translation of the Yoichi disclosure in the IDS filed 05/29/2018, Yoichi and Takebe do not explicitly disclose the method steps recited in claims 12-13. Prior to the effective filing date of the instant application, Ploss is in vitro with a hepatitis C virus (HCV) (see ABSTRACT, “we show the entire HCV life cycle recapitulated in micropatterned cocultures (MPCCs) of primary human hepatocytes and supportive stroma in a multiwell format. MPCCs form polarized cell layers expressing all known HCV entry factors and sustain viral replication for several weeks.”; page 3142, col. 1, “We instead employed a highly sensitive HCVcc reporter virus expressing secreted Gaussia luciferase (Gluc), Jc1FLAG2(p7-nsGluc2A) (20). After inoculation, cultures were washed to remove Gluc carryover, and luciferase secretion was monitored as an indicator of viral replication.”).
Ploss teaches using “a miniaturized, multiwell model of human liver tissue with optimized microscale architecture that maintains phenotypic functions for several weeks in vitro” (page 3141, col. 2; see also on page 3141, col. 2, “Our system is comprised of primary hepatocytes organized in micropatterned colonies of empirically optimized dimensions and subsequently surrounded by supportive stroma … were located in tight junction (TJ)-like structures (canalicular domain), whereas CD26 was localized on the basolateral domain (Fig. 1) … presence of bile canalicular structures between adjacent hepatocytes was confirmed via 3D renderings … Compared to human liver tissue, primary hepatocytes in MPCCs expressed similar patterns of the other known HCV entry factors”). De Souza teaches that “an organoid is a 3D multicellular in vitro tissue construct that mimics its corresponding in vivo organ” (first paragraph). Therefore, it is the Examiner’s position that the tissue construct disclosed by Ploss is a liver organoid under the broadest reasonable interpretation. Page 8, lines 8-12, of the instant specification discloses that the term "organ bud" encompasses liver organoids. Therefore, the tissue construct disclosed by Ploss is an “organ bud” under the broadest reasonable interpretation.

applying a test substance to the virus infection mode,
culturing the virus infection model, and 
detecting virus in a culture supernatant in the virus infection model.
See page 3143, col. 1-2, joining paragraph, “To determine whether primary hepatocytes in MPCCs are capable of producing infectious virions, filtered culture supernatants were used to inoculate naïve Huh-7.5 cells, followed by staining for HCV protein (NS5A) at 72 h postinfection. Infectious virus was detected in MPCC supernatants harvested at day 4 postinfection and for all time points measured up to day 12 (Fig. S4). Supernatants from MPCCs infected in the presence of specific antiviral inhibitors did not yield NS5A-positive foci in Huh-7.5 cells, indicating that de novo virus production, rather than carry over of the inoculum, was detected”; see also page 3145, col. 1-2, joining paragraph).
The ordinary artisan would have understood that between the “applying” and “detecting” steps disclosed by Ploss that the virus infection model is being “cultured”, under the broadest reasonable interpretation. See MPEP 2144.01.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to perform the method of screening for substances with antiviral activity, as taught by Yoichi, through the steps of applying a test substance .

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al., JP 2015-173635 (published: October 2015), of record in IDS; Takebe et al. “Generation of a vascularized and functional human liver from an iPSC-derived organ bud transplant”, NATURE PROTOCOLS, Vol. 9 No. 2, January 2014, pages 396-409; and de Souza, Natalie, “Organoids”, NATURE METHODS, Vol.15, No.1, 2018, page 23 [evidentiary reference], as applied to claims 1, 6-11, 14-15, 17-19 above; in further view of US 2014/0289877 A1 to Taniguchi et al. (published: September 2014).
Regarding claims 16 and 20, Yoichi does not disclose the size of the organ bud. Page 16, last full paragraph, of the instant specification discloses: “Organ buds of approximately 50 µm to 3 mm in size may be formed by coculturing approx. 400,000 tissue or organ cells, approx. 200,000 to 400,000 vascular endothelial cells and approx. 20,000 to 120,000 mesenchymal cells”. Takebe discloses forming an organ bud using a total of 2.0-3.0 x 10^6 human umbilical vein endothelial cells (HUVECs), 1.0-1.5 x 10^6 human mesenchymal stem cells (hMSCs), and 0.5-1.0 x 10^6 human induced pluripotent-derived hepatic endoderm cells (iPSC-HEs) (see pages 403-404; in particular, see steps 28 and 32). Takebe does not disclose that size of the formed organ buds.

Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the virus infection model, as taught by Yoichi, wherein the organ bud is 100 μm in size, as taught by Taniguchi, with a reasonable expectation of success because Taniguchi teaches that the organ bud size may range from 5 nm to 5mm. An artisan would be motivated to modify the virus infection model, as taught by Yoichi, wherein the organ bud is 100 μm in size, as taught by Taniguchi, because Taniguchi teaches that the organ bud should be 100 μm in size when transplanted into the liver, and the organ buds taught by Yoichi and Takebe are directed to imitating the liver and hepatic tissue (see Abstracts of Yoichi and Takebe).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al., JP 2015-173635 (published: October 2015), of record in IDS; Takebe et al. “Generation of a vascularized and functional human liver from an iPSC-derived organ bud transplant”, NATURE PROTOCOLS, Vol. 9 No. 2, January 2014, pages 396-409; and de Souza, Natalie, “Organoids”, NATURE METHODS, Vol.15, No.1, 2018, page 23 [evidentiary reference], as applied to claims 1, 6-11, 14-15, 17-19 above; .
Examiner’s Note: Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 23, Yoichi and Takebe do not teach wherein the endodermal cell is primitive gut endoderm cells (PGECs). Prior to the effective filing date of the instant application, JP 5777127 B to Takebe et al. (common authorship to the cited Takebe NPL and instant application) discloses forming an organ bud by culturing PGECs, vascular endothelial cells, and mesenchymal cells (see paragraph [0037]).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute an endodermal cell, as taught by Yoichi and Takebe (NPL), with a PGEC, as taught by Takebe (JP 5777127 B), with a reasonable expectation of success because Takebe (JP 5777127 B) discloses forming an organ bud by culturing PGECs, vascular endothelial cells, and mesenchymal cells. An artisan would be motivated to substitute an endodermal cell, as taught by Yoichi and Takebe (NPL), with a PGEC, as taught by Takebe (JP 5777127 B), because Takebe (JP 5777127 B) discloses PGECs capable of differentiating into hepatocytes, pancreatic cells and enterocytes (with high differentiation function), do not express a marker related to malignancy of cancer (high safety), and can be prepared without using feeder cells (easy clinical application) (see paragraph [0009]; compare to page 9 of the instant specification).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al., JP 2015-173635 (published: October 2015), of record in IDS; Takebe et al. “Generation of a vascularized and functional human liver from an iPSC-derived organ bud transplant”, NATURE PROTOCOLS, Vol. Stem Cell Reports (2013), Vol. 1, 293–306.
Regarding claim 23, as set forth above, Yoichi and Takebe teach wherein the organ cell is a hepatic endoderm cell. Yoichi and Takebe do not disclose that the hepatic endoderm cell resembles primitive gut endoderm cells (PGECs). Takebe discloses that the cells within the organ bud differentiate into functional hepatocytes after in vivo transplantation (page 396, last paragraph). 
Prior to the effective filing date of the instant application, Hannan is considered relevant prior art for teaching primitive gut endoderm cells derived from human pluripotent stem cells (hPSCs) possessing the capacity to differentiate into hepatic cells (see Abstract, “Here, we have addressed this limitation for the endodermal lineage by developing a defined culture system to expand and differentiate human foregut stem cells (hFSCs) derived from hPSCs. hFSCs can self-renew while maintaining their capacity to differentiate into pancreatic and hepatic cells”). Examiner notes that Hannan discloses that the cells express primitive gut markers (page 294, col. 1-2, joining paragraph, “During both activin-A treatment and CHIR treatment, cells express high levels of the primitive gut markers GATA4, HNF4a, EpCAM, and HOXA2”; page 295, “foregut SOX2+ cells did not express transcripts or proteins of pluripotency (POU5f1 and NANOG), lung (NKX2.1), hepatic (AFP), or pancreatic (PDX1) markers while maintaining the expression of foregut markers (HNF4a, SOX17, CXCR4, EpCAM, HNF1b, GATA4, Cer, SOX2, HNF6, and HNF1beta”; page 296, col. 1, “Together, these data demonstrate that our culture system captures a homogenous population of foregut cells that can self-renew in vitro and are lineage restricted to endodermal tissue and thus could be representative of an endodermal stem cell (referred thereafter as human foregut stem cells or hFSCs)”). Furthermore, Hannan discloses that the cells differentiated into in vivo transplantation (see subsection “hFSCs Can Differentiate into Cells Expressing Hepatic, Pancreatic, and Lung/Thyroid Markers” starting on page 296).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute hepatic endoderm cells, as taught by Yoichi, with primitive gut endoderm cells (PGECs), as taught by Hannan, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to substitute hepatic endoderm cells, as taught by Yoichi, with primitive gut endoderm cells (PGECs), as taught by Hannan, because Hannan discloses that primitive gut endoderm cells (PGECs) have the capacity to differentiate into hepatic cells and derived from pluripotent stem cells (see Abstract).

Claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al., JP 2015-173635 (published: October 2015), of record in IDS; Takebe et al. “Generation of a vascularized and functional human liver from an iPSC-derived organ bud transplant”, NATURE PROTOCOLS, Vol. 9 No. 2, January 2014, pages 396-409; and de Souza, Natalie, “Organoids”, NATURE METHODS, Vol.15, No.1, 2018, page 23 [evidentiary reference], as applied to claims 1, 6-11, 14-15, 17-19 above; in further view of Yoshida et al. “Use of human hepatocyte-like cells derived from induced pluripotent stem cells as a model for hepatocytes in hepatitis C virus infection” Biochemical and Biophysical Research Communications 416 (2011) 119-124, of record in IDS; and WO 2014/033546 A2 to Tyrrell et al. (published: March 2014).
Regarding claim 21, Yoichi does not teach a multiplicity of infection (MOI) (i.e. ratio of virus particles to host cells in a given infection medium). Prior to the effective filing date of the instant application, Yoshida is considered relevant prior art for teaching an hepatitis C virus (HCV) 
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to perform the infection step, as taught by Yoichi, at an MOI of about 1000, as taught by Tyrrell, with a reasonable expectation of success because Tyrrell teaches an MOI as little as 15 for HBV infection, and Yoshida teaches an MOI as little as 3 for HCV infection. An artisan would be motivated to perform the infection step, as taught by Yoichi, at an MOI of about 1000, as taught by Tyrrell, because Yoichi does not teach an MOI for infection and the ordinary artisan would have to turn to the prior art, such as Tyrrell, for guidance regarding suitable MOI values for performing HBV infection of liver models.
Regarding claim 22, Yoichi discloses wherein the organ bud is hepatitis positive for at least 12 days post-infection (see Figure 3). That is, Yoichi does not measure for hepatitis positivity after the twelfth day post-infection. 
Yoshida reports that the cells are hepatitis positive for at least 3 days (72 hours) post-infection (see Section 2.6 on page 120; and Figure 2A on page 122). That is, Yoshida does not measure for hepatitis positivity after the third day post-infection.
Tyrrell reports that the cells are hepatitis positive for at least 45 days post-infection (see Figure 6 and paragraph [00184]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633